                                  U.S. DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                   LONDON DIVISION
                            CIVIL ACTION NO. 6:17-CV-133-KKC

WILLIAM ANDERSON                                                                     PLAINTIFF

v.

KNOX COUNTY, Knox County
Sheriff’s Department Officers
in their Individual Capacity,
JOHN PICKARD, DERRICK EUBANKS,
Kentucky State Police Officers
in their Individual Capacity,
JASON YORK, BRYAN JOHNSON,
MARK MEFFORD, JACKIE JOSEPH and
TYSON LAWSON.                                                                    DEFENDANTS


                          DEFENDANT JASON YORK’S ANSWER


       COMES NOW, Kentucky State Police (“KSP”) Defendant Jason York (“York”), by and

through counsel, and for his Answer to Plaintiff’s Complaint, hereby states as follows:

                                       FIRST DEFENSE

       Plaintiff’s Complaint fails to state a claim against York upon which relief can be granted

and should therefore be dismissed with prejudice.

                                     SECOND DEFENSE

       In response to the specific allegations of the Plaintiff’s Complaint, York, pleads as

follows:

       1.      York admits the allegations contained in paragraphs 15, 85, 86, 88, 89, 92, and

158 of the Complaint to the extent that these allegations do not contain conclusions or

interpretations of law.




                                                1
       2.      York lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraphs: 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26,

27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52,

53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78,

79, 80, 81, 82, 83, 91, 93, 96, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 114, 115, 116,

117, 118, 119, 135, 136, 150, 151, 152, 153, 163, 170, 171, 172, 189, 190, 191, 192, 193, 194,

195, 196, 200, 201, 207, 208, 209, 210, 211, 212, 213, 218, 219, 220, 221, 227, 228, and 229 of

the Plaintiff’s Complaint and therefore said allegations are denied.

       3.      York denies the allegations contained in the following paragraphs of the

Complaint: 1, 2, 3, 4, 5, 6, 94, 95, 97, 98, 99, 110, 111, 113, 120, 121, 122, 124, 125, 126, 127,

128, 129, 130, 131, 132, 133, 134, 137, 138, 139, 140, 141, 142, 143, 144, 145, 146, 147, 148,

149, 154, 155, 156, 157, 159, 160, 161, 162, 164, 165, 166, 167, 168, 169, 197, 198, 199, 202,

203, 204, 205, 206, 214, 215, 216, and 217.

       4.      In regard to paragraph 84, York admits “Defendant Pickard contacted Defendant

York and requested that officers from the Kentucky State Police assist in the investigation,” but

denies the remaining allegations contained in paragraph 84 of the Complaint.

       5.      In regard to paragraph 87, York admits “while on Red Bird Mountain, Mr.

Sizemore escaped from custody,” but is without sufficient knowledge or information to form a

belief about the truth of the remaining allegations contained in paragraph 87 of the Complaint,

and therefore said allegations are denied.

       6.      In regard to paragraph 90, York is without sufficient knowledge or information to

form a belief about the truth of the allegations “a later autopsy revealed that the body was




                                                  2
covered with lime,” and therefore said allegations are denied. York admits the remaining

allegations contained in paragraph 90 of the Complaint.

        7.     In regard to paragraph 112, due to the lack of specificity in the phrase “At the

time of the underlying investigation,” York is without sufficient knowledge or information to

form a belief about the truth of allegations that “Defendant York was still married to Kayla

Gray,” and therefore said allegations are denied.         York denies the remaining allegations

contained in paragraph 112 of the Complaint.

        8.     In regard to paragraph 123, York admits “Defendants Joseph, York, and Eubanks

conducted a second interview of Mr. Fox on December 3, 2011,” but is without sufficient

knowledge or information to form a belief about the truth of the allegations that it “lasted hours,”

and therefore said allegations are denied. York denies the remaining allegations contained in

paragraph 123 of the Complaint.

        9.     Plaintiff’s Fourteenth Amendment fabrication of false evidence claim was

dismissed pursuant to the Court’s October 3, 2018 Opinion and Order (DN 57). As such, to the

extent paragraph’s 173, 174, 175, 176, and 177 of the Complaint relate to Plaintiff’s Fourteenth

Amendment fabrication of false evidence claim, those paragraphs are now moot and no response

is required.

        10.    York lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 173 to the extent paragraph 173 of the Complaint relates to

Plaintiff’s Fourth Amendment fabrication of false evidence claim.

        11.    York denies the allegations contained in paragraphs 174, 176 and 177 to the

extent paragraphs 174, 176, and 177 of the Complaint relates to Plaintiff’s Fourth Amendment

fabrication of false evidence claim.




                                                 3
       12.     York admits the allegations contained in paragraph 175 to the extent these

allegations do not contain conclusions or interpretations of law and to the extent paragraph 175

relates to Plaintiff’s Fourth Amendment fabrication of false evidence claim.

       13.     Plaintiff’s Fourteenth Amendment substantive due process claim was dismissed

pursuant to the Court’s October 3, 2018 Opinion and Order (DN 57). As such, paragraph’s 178,

179, 180, 181, 182, 183, 184, 185, 186, 187, and 188 of the Complaint are now moot and no

response is required.

       14.     Plaintiff’s state law claim for intentional infliction of emotional distress claims

was dismissed pursuant to the Court’s October 3, 2018 Opinion and Order (DN 57). As such,

paragraph’s 222, 223, 224, 225, and 226 of the Complaint are now moot and no response is

required.

       15.     York denies each and every remaining allegation of the Complaint not

specifically admitted herein.

                                           THIRD DEFENSE

       York hereby incorporates by reference, as if specifically set forth herein, any and all

affirmative defenses generally recognized as applicable to an action of this type asserted in the

Complaint. Such defenses included, but are not limited to, any and all affirmative defenses set

forth in any existing Federal or State law, rule, regulation or statute, to any claim or cause of

action asserted by the Plaintiff herein.

                                       FOURTH DEFENSE

       Part and/or all of Plaintiff’s claims may be barred by sovereign and/or governmental

immunity, by statute, such as but not solely limited to KRS Chapter 65, and/or the immunity set

forth under the Eleventh Amendment to the United States Constitution.




                                                  4
                                        FIFTH DEFENSE

      That this action is barred by the qualified, official and/or good faith immunity of York.

                                        SIXTH DEFENSE

       That this action is barred by the absolute immunity of the York.

                                      SEVENTH DEFENSE

      The damages claimed by the Plaintiff are the result of Plaintiff’s own negligence and/or

unlawful and/or wrongful act and/or omission, and are the result of the negligence and/or are the

result of the negligence and/or unlawful and/or wrongful act and/or omission of another third-

party, or the result of a preexisting condition or superseding/intervening event, and his damages,

if any, and injuries, if any, and any judgment rendered in favor of the Plaintiff should be reduced

in accordance with the law of comparative negligence.

                                       EIGHTH DEFENSE

       Plaintiff’s claims are barred by the applicable statute of limitations.

                                        NINTH DEFENSE

       At the time of and on the occasion complained in the Complaint, Plaintiff may have been

negligent, which negligence was a substantial factor in causing his/her injuries, if any there are,

and said negligence constitutes a bar either in whole or in part to the Plaintiff’s Complaint.

                                        TENTH DEFENSE

       The damages about which the Plaintiff complain, if any there were, may have been

caused or brought about or may have been the proximate result of conduct on the part of other

persons not parties to this lawsuit, all without negligence or fault on the part of York.

                                     ELEVENTH DEFENSE




                                                  5
        At all times relevant hereto, York acted reasonably, properly, in good faith, in accordance

with law, without wrongful intent or malice, with proper justification and in the exercise of

reasonable professional judgment, including but not necessarily limited to York’s actions with

respect to his employment, duties and/or responsibilities as a sworn law enforcement officer of

Kentucky State Police, or otherwise with respect to the Plaintiff herein.

                                       TWELTH DEFENSE

      That the Plaintiff has caused and also may have failed to mitigate any and all of his alleged

damages and/or aggravated the same by his own actions or inactions, which bars in whole or in

part their claim for damages.

                                    THIRTEENTH DEFENSE

        The injuries and damages complained of by Plaintiff, if any, may have been caused by

the acts of Unknown Defendants and/or Unknown Third Persons over which York had no

control, which acts to serve as a bar, either in whole or in part, to the claims of the Plaintiff.

                                    FOURTEENTH DEFENSE

        That York pleas rely upon, adopt and incorporate by reference each and every defense

and provision, express and implicit, set forth within the Kentucky Civil Rights Act, KRS 344 et.

seq.,, 42 U.S.C. Section 1983, et. seq, the Fourth and Fourteenth Amendment, as if set forth fully

herein. York relies upon same as a complete and/or partial bar to the Plaintiff’s recovery.

                                     FIFTEENTH DEFENSE

        As further affirmative defenses, York relies upon the doctrines of estoppel, waiver, good

faith, lack of malice, Public Duty Doctrine and laches and any affirmative defense listed in Fed.

Rule Civil Proc. 8(c)(1)(2).

                                     SIXTEENTH DEFENSE




                                                   6
          York may not be held responsible for actions taken by others or caused by the Plaintiff or

others in whole or in part and from whom contribution, indemnity and/or comparative fault may

be due.

                                    SEVENTEENTH DEFENSE

          York at all times relevant was acting properly under color of state law and were acting

within the scope of his official duties and employment with the Kentucky State Police, and not

within his individual capacity.

                                     EIGHTEENTH DEFENSE

          York acted in conformity with all applicable statutes, regulations, ordinances, common

law, and in conformity with the Constitution of the United States and the Commonwealth of

Kentucky.

                                     NINETEENTH DEFENSE

          That the Plaintiff has failed to satisfy prerequisites of the claims asserted herein and is

hereby barred from any recovery as a result thereof.

                                      TWENTIETH DEFENSE

          As a further affirmative defense, York states that vicarious liability and/or respondent

superior liability is not actionable against governmental officers or entities and any such claim

should therefore be dismissed.

                                    TWENTY-FIRST DEFENSE

          At all times mentioned in the Complaint, York acted with probable cause and exercised a

reasonable belief as to the necessity of their actions and were justified in taking their actions

which acts as a complete bar to Plaintiff’s Complaint.

                                  TWENTY-SECOND DEFENSE




                                                    7
       York may not be held responsible for actions taken by others or caused by the Plaintiffs

or others in whole or in part and from whom contribution, indemnity and/or comparative fault

may be due.

                                TWENTY-THIRD DEFENSE

       The claims of the Plaintiff for punitive damages should be dismissed because an award of

punitive damages under Kentucky law, which is not subject to a pre-determined limit on the

amount of punitive damages that a jury may impose, would violate Kentucky’s due process

rights guaranteed by the Constitution of the Commonwealth of Kentucky and violate the

excessive fines provision of Section 17 of the Constitution of the Commonwealth of Kentucky.

                               TWENTY-FOURTH DEFENSE

       The claim of the Plaintiff for punitive damages against York should be dismissed because

a jury, under Kentucky law:

       1.       Is not provided standards of sufficient clarity for determining the appropriateness

and the appropriate size of any punitive damages award;

       2.       Is not adequately instructed on the limits of punitive damages imposed by the

applicable principals of deterrence and punishment;

       3.       Is not expressly prohibited from awarding punitive damages, or determining the

amount of an award of punitive damages, in whole or in part, on the basis of invidious

discriminatory characteristics including the residence and wealth of York;

       4.       Is permitted to award punitive damages under a standard for determining

liability for punitive damages as vague and arbitrary and does not define with sufficient clarity

the conduct or mental state that makes punitive damages permissible; and

       5.       Is not subject to trial court and appellate judicial review for reasonableness and




                                                8
furtherance of legitimate purposes on the basis of an objective standard.

       For the foregoing reasons such an award would violate the due process and equal

protection rights guaranteed under the Fourteenth Amendment to the United States Constitution

and the Constitution of the Commonwealth of the State of Kentucky.

                                    TWENTY-FIFTH DEFENSE

       The Plaintiff’s claim for punitive damages against York should be dismissed as being in

violation of the United States Constitution, including but not limited to the Fifth and Eighth

Amendments, as applied to the States through the Fourteenth Amendment of the United States

Constitution.

                                    TWENTY-SIXTH DEFENSE

       The Plaintiff’s Complaint for punitive damages against York should be dismissed as

being in violation of the Constitution of the Commonwealth of Kentucky, including but not

limited to Articles 2, 17 and 26.

                               TWENTY-SEVENTH DEFENSE

       York states that the claim of the Plaintiff for punitive damages against York under the law

of Kentucky is not permitted without proof of each and every element beyond a reasonable

doubt, and as such violates York’s due process rights under the Fourteenth Amendment of the

United States Constitution and the due process provisions of the Constitution of the

Commonwealth of Kentucky.

                                TWENTY-EIGHTH DEFENSE

       York states that the claim of the Plaintiff for punitive damages should be dismissed

because any award of punitive damages under the law of the Commonwealth of Kentucky

without the same protections that are accorded to all criminal defendants, including but not




                                                9
limited to, protection against unreasonable searches and seizures, double jeopardy, self-

incrimination, the right to confront adverse witnesses, speedy trial and the effective assistance of

counsel, would violate York’s rights under the Fourteenth Amendment to the United States

Constitution and the Fourth, Fifth and Sixth Amendments as incorporated into the Fourteenth

Amendment in Sections 2, 3, 7, 10, 11, 12, 13, 14, 17, and 26 of the Constitution of the

Commonwealth of Kentucky.

                                  TWENTY-NINTH DEFENSE

       The claim of the Plaintiff for punitive damages against York should be dismissed because

any award of punitive damages under Kentucky law without bifurcating the trial and trying all

punitive damage issues separately, if and only if liability on the merits has been found, would

violate Kentucky’s due process rights guaranteed by the Fourteenth Amendment of the United

States Constitution and the due process provisions of the Constitution of the Commonwealth of

Kentucky.

                                     THIRTIETH DEFENSE

       York reserves the right to raise any other affirmative defense that may become known in

the course of discovery.



       WHEREFORE, York prays for dismissal of Plaintiff’s Complaint and the claims stated

therein, with prejudice and at Plaintiff’s cost; and for any and all other relief to which York may

be entitled, including, but not limited to, reasonable attorney fees, costs and trial by jury.




                                               Respectfully Submitted,




                                                  10
/s/ Cody Weber________________
Cody Weber
Shawna Virgin Kincer
Aaron Ann Cole
Kentucky State Police
919 Versailles Road
Frankfort, Kentucky 40601
Telephone: (502) 782-4261
Fax: (502) 573-1636
cody.weber@ky.gov
Shawna.Kincer@ky.gov
Aaronann.cole@ky.gov
Counsel for Defendant Jason York




  11
                               CERTIFICATE OF SERVICE

       I hereby certify that on October 17, 2018, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which will serve all counsel of record via the
CM/ECF system.




                                           /s/ Cody Weber________________
                                           Counsel for Defendant Jason York




                                              12
